revoked appellant's probation. Under these circumstances, appellant was
                 not entitled to any additional credit for time served or probationary
                 deductions for his time served in Arizona.    See NRS 176.055(2); NRS
                 176A.500(5). In addition, appellant was not entitled to any statutory
                 credits from the Nevada Department of Corrections for his time served in
                 Arizona. See NRS 209.4465. Therefore, the district court did not err in
                 denying the petition. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 2




                                                                                 J.




                                                                                 J.
                                                   Saitta

                 cc: Hon. David B. Barker, District Judge
                      Clarence Eugene Terrell, Jr.
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk

                       2We  have reviewed all documents that appellant has submitted in
                 proper person to the clerk of this court in this matter, and we conclude
                 that no relief based upon those submissions is warranted. To the extent
                 that appellant has attempted to present claims or facts in those
                 submissions which were not previously presented in the proceedings
                 below, we have declined to consider them in the first instance.



SUPREME COURT
       OF
     NEVADA
                                                     2
( 1 )47A    ea